PER CURIAM.
— It is disclosed by the record in this case that the purported appeal therein was allowed by the court at the January term thereof, 1910, and further that no affidavit for an appeal was filed by the appellant as required by Sec. 5292, R. S. 1909. The Attorney-General has filed a motion to dismiss, the appeal for failure to comply with that statute. The right of appeal is statutory, and as the filing of an affidavit in the form prescribed by said section is made one of the conditions upon which an appeal shall be allowed, and such affidavit was not filed in this case, the motion to dismiss the appeal must be sustained. It is so ordered.